Citation Nr: 1039366	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical 
expenses incurred at Albany Medical Center on July 14, 2007.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to December 
2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 decision of a Department of 
Veterans Affairs (VA) Medical Center that denied the Veteran's 
claim of entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Albany Medical Center on July 14, 
2007.  The Veteran testified before the Board in August 2010.

The appeal is REMANDED to the VA Medical Center.  


REMAND

Additional development is needed prior to further disposition of 
the claim.  The Veteran's claim was denied because at the time of 
his July 14, 2007, emergency treatment at Albany Medical Center, 
he had not received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the furnishing of 
the emergency treatment.  38 C.F.R. § 17.1002(e) (2010).
    
VA's duty to assist includes obtaining relevant records from a 
Federal department or agency, if available.  38 C.F.R. 
§ 3.159(c)(2) (2010).  The Veteran asserted in his October 2007 
notice of disagreement that in November 2005 while he was on 
active duty, but on leave, he had received treatment at the VA 
medical center for a sore throat and cold.  He further stated 
that upon being discharged from active service, he reported to 
the VA medical center to register.  It does not appear that the 
Veteran's November 2005 VA medical records have been requested.  
Because those records may be useful in deciding the Veteran's 
claim for entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Albany Medical Center on July 14, 
2007, an attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the VA medical center in 
Albany, New York furnish all available 
treatment records for the Veteran since 
July 2005, including any November 2005 
treatment for a sore throat and cold.  All 
efforts to obtain medical records should 
be fully documented, and the facilities 
must provide a negative response if 
records are not available.  If necessary, 
obtain further information from the 
Veteran regarding the specific VA facility 
from which he received treatment.  

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


